DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.

Status of Claims
The amendment filed 7/15/21 is acknowledged. Claims 1, 3-22 are pending. Claims 11-15 are withdrawn from consideration. Claim 2 is canceled. Claims 1, 4, 6, 8 and 9 are amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronics unit” in claim 8 and pressure element in claim 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner notes that page 18-19 of the Specification mentions that the pressure element can be interpreted as:
“As used herein, the term "pressure element" refers to an arbitrary element which is configured for pressing one element onto another element or vice versa. Specifically, the pressure element may be one or both of flexible or deformable. Thus, the pressure element may comprise at least one flexible or de- formable material, such as at least one layer of flexible and/or deformable material. 
 The pressure element may comprise at least one of: an elastomer; a foam; a textile; a spring element; a thermoplastic polymer. The pressure element may be located in between a surface of the body mount and the sensor. The pressure element may be part of the control part. Thus, specifically, the pressure element may be part of the body mount and/or may be attached to the body mount. Additionally or alternatively, the pressure element 
The pressure element may be located on a first side of the sensor, such as on a first side of the substrate of the sensor, and the sealing ring may be located on an opposing, second side of the sensor, such as of the substrate of the sensor. Therein, the pressure element may be attached to the sensor or may simply be pressed onto the sensor, whereas, as outlined above, the sealing ring is attached to the sensor. Thus, the pressure element and the sealing ring may be located on op- posing sides of the sensor in the sensor assembly. Therein, the sealing ring may face the electronics unit and the electrical contacts, and the pressure element may be located facing away from the electronics unit. The pressure element may be fully or partially integrated into a base of the body mount, such as by multicomponent injection molding. 
The pressure element, on at least one surface, specifically on at least one surface facing the sensor, may comprise one or more cavities capable of acting as suction cups. The term "cavity" may refer to an arbitrary void volume within a surface, such as the surface of the pressure element. 
The Specification further states, on page 16 that the electronics unit can be interpreted as:
As used herein, the term "electronics unit" generally refers to an arbitrary device having at least one electronic component. Specifically, the electronics unit may comprise at least one electronic component for one or more of performing a measurement with the sensor, performing a voltage measurement, performing a current measurement, recording sensor signals, storing measurement signals measurement data, transmitting sensor signals or measurement data to another device. 
Other embodiments of the electronic components are feasible. The electronics unit specifically may comprise at least one circuit board having disposed thereon at least one electronics component, such as at least one active and/or at least one passive component. The electronics unit may further comprise at least one housing which fully or partially surrounds the electronics component. The electronics unit may further comprise at least one of an integrated circuit, a microcontroller, a computer or an application-specific integrated circuit (ASIC). The electronics unit may specifically be embodied as a transmitter or may comprise a transmitter, for transmitting data. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the group of” in the first line. There is insufficient antecedent basis for this limitation. Examiner notes that Claim 1 refers to “the group” in relation to contact pad, whereas in claim 4, “the group” is referring to materials. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-10, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (EP 2238903 A1 – previously cited) in view of Kamath et al. (US 2014/0121989 A1), hereinafter Kamath.
Regarding Claim 1, Ishii teaches: A sensor for detecting at least one analyte in a body fluid (figure 1A, 1B; abstract, paragraph 0001, 0014 – blood sugar, i.e. glucose), the sensor comprising: at least one substrate (figure 1B; paragraph 0016 - multiple layers, i.e. substrates), at least two electrodes applied to the at least one substrate (paragraph 0018, 3 electrodes applies to base metal layer 11), the at least two electrodes being adapted for detecting the analyte (paragraph 0014, the electrodes are for glucose sensing), the sensor further having at least two contact pads applied to the at least one substrate (paragraph 0018-0019; 3 terminals i.e. contact pads) at least two electrical traces applied to the at least one substrate (paragraph 0018-0019, 3 wires connecting electrodes to terminals) the at least 
 Kamath teaches an analyte sensor (title; figure 1) that teaches the use of a sealing member (element 36)) comprising a ring-shaped element (figures 4a-4h) made of at least one compressible material (paragraph 0194) and fixedly applied to the at least one substrate (paragraph 0209; adhesive), the sealing ring commonly surrounding the group of the at least two contact pads, the sealing ring being configured to be compressed against a surface to provide a seal of the at least two contact pads from the environment (paragraph 0194). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the sensor to include the use of a sealing member comprising a ring-shaped element made of at least one compressible material and fixedly applied to the at least one substrate, the sealing ring commonly surrounding the group of the at least two contact pads, the sealing ring being configured to be compressed against a surface to provide a seal of the at least two contact pads from the environment in order to protect the electrical components from damage due to moisture, humidity, dirt, and other external environmental factors.
Regarding Claim 3, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring is fixedly connected to the at least one substrate (Kamath - paragraph 0209; adhesive).
Regarding Claim 4, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring comprises at least one of the group consisting of: a polymer; an elastomer; a silicone material; a silicone polymer; a silicone copolymer; an elastomer comprising at least one silicone copolymer; an elastomer comprising at least one polyurea copolymer; an elastomer comprising a copolymer of polydimethylsiloxane; an elastomer comprising a copolymer of dimethylsiloxane and urea; 
Regarding Claim 5, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring has a shape selected from the group consisting of: a circular shape, an oval shape, a polygon shape, a rectangular shape (Kamath - figure 4a).
Regarding Claim 6, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sensor further comprises at least one electrically insulating material, the electrically insulating material at least partially covering the electrical traces (paragraph 0021, layer 14, figure 7), the electrically insulating material leaving open the electrodes and the at least two contact pads, wherein the sealing ring fully or partially is applied onto the electrically insulating material (Kamath paragraph 0219; figure 4, element 36 would be applied on top of layer 14).
Regarding Claim 7, Ishii in view of Kamath teaches: The sensor according to claim 1, wherein the sealing ring is produced by applying a liquid or pasty sealing material to the at least one substrate, wherein the liquid or pasty sealing material is fully or partially hardened after application (Kamath - paragraph 0197-0201).
Regarding Claim 8, Ishii in view of Kamath teaches: A sensor assembly for detecting at least one analyte in a body fluid, the sensor assembly comprising at least one sensor according to claim 1, the sensor assembly further comprising at least one control part having at least one electronics unit for one or more of controlling the detection of the analyte or transmitting measurement data to another component (element 31; paragraph 0039-0043, controls glucose measuring, applies predetermined voltage and displays on LED display- i.e. at least one electronic component), wherein the control part comprises at least two electrical contacts electrically connected to the at least two contact pads of the sensor (paragraph 0043, terminal input portion has its own terminals, i.e. electrical contacts), the sealing ring being configured to be compressed between the substrate and the control part to seal the at least 
Regarding Claim 9, Ishii in view of Kamath teaches: The sensor assembly according to claim 8, wherein the sensor assembly further comprises at least one pressure element configured for pressing the contact pads of the sensor onto the electrical contacts of the control part or vice versa (figure 3D, element 32; paragraph 0043 – inserting into terminal input, i.e. pressing the contacts to each other).
Regarding Claim 10, Ishii in view of Kamath teaches: The sensor assembly according to claim 9, wherein the pressure element is one or both of flexible or deformable (Examiner notes that all materials are deformable).
Regarding Claim 16, Ishii in view of Kamath teaches: The sensor of claim 1 in which the sealing ring extends outwardly from the substrate a distance to form a ring of sealing material surrounding the at least two contact pads (Kamath, figure 4a, elements 36 and 37, paragraph 0194; paragraph 0202).
Regarding Claim 17, Ishii in view of Kamath teaches: The sensor of claim 1 in which the sealing ring extends outwardly from the substrate a distance to exceed the contact pads (Kamath, figure 4a, elements 37, paragraph 0194; paragraph 0202).
Regarding Claim 18, Ishii in view of Kamath teaches: The sensor of claim 1 in which the sealing ring includes a sealing lip (Kamath, figure 4a, element 37, paragraph 0194; paragraph 0202).
Regarding Claim 19, Ishii in view of Kamath teaches:  The sensor of claim 17 in which the sealing lip is configured such that the sealing lip is the first part of the sealing ring to contact a surface when the sealing ring is pressed onto the surface (Kamath, figure 4a, elements 36 and 37, paragraph 0194; element 37 would touch the top surface first; paragraph 0202).
Regarding Claim 20, Ishii in view of Kamath teaches:  The sensor of claim 1 in which the sealing ring is configured to be compressed against a surface of an electronics unit when the sensor is 
Regarding Claim 21, Ishii in view of Kamath teaches: The sensor assembly of claim 8 in which the sealing ring extends outwardly from the substrate a distance to form a ring of sealing material surrounding the at least two contact pads (Kamath – element 37, paragraph 0202).
Regarding Claim 22, Ishii in view of Kamath teaches:  The sensor assembly of claim 8 in which the sealing ring is configured to be compressed against a surface of the electronics unit with the at least two electrical contacts of the electronics unit electrically connected to the at least two contact pads of the sensor (Kamath paragraph 0194; paragraph 0202).

Response to Amendment and Arguments
Regarding 102 rejections, Applicant argues that Ishii does not teach a sealing ring as claimed. Examiner agrees. Upon further search and consideration, a new rejection with newly found prior art is presented above. 
Conclusion                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791